Case 1:18-cv-00042-KJM Document 80 Filed 02/06/19 Page 1 of 1         PageID #: 1216



                                    MINUTES



 CASE NUMBER:            1:18-CV-00042-KJM
 CASE NAME:             Ohana Military Communities, LLC et al v. Cara Barber
 ATTYS FOR PLA:         Randall C. Whattoff

 ATTYS FOR DEFT:        Bradford F.K. Bliss
                        Patrick Kyle Smith


      JUDGE:       Kenneth J. Mansfield         REPORTER:    C6 - FTR

      DATE:        02/06/2019                   TIME:        10:00 - 10:42


COURT ACTION: EP:          [74] PLAINTIFFS OHANA MILITARY COMMUNITIES,
                           LLC AND FOREST CITY RESIDENTIAL
                           MANAGEMENT, LLC’S EX PARTE MOTION TO FILE
                           UNDER SEAL EXHIBITS 2-3 TO SEPARATE CONCISE
                           STATEMENT OF FACTS IN SUPPORT OF PLAINTIFFS
                           OHANA MILITARY COMMUNITIES, LLC AND FOREST
                           CITY RESIDENTIAL MANAGEMENT, LLC’S MOTION
                           FOR SUMMARY JUDGMENT, AND TO PUBLICLY FILE
                           EXHIBIT 1 AND THE UNREDACTED PLEADINGS
                           hearing held.

Arguments heard.

Motion is DENIED. Court to issue an Order




Submitted by: Bernie Aurio, Courtroom Manager
